—In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Queens County (Price, J.), dated January 31, 1996, which, upon a jury verdict, is in favor of the plaintiffs and against it in the principal sum of $430,057.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly admitted photographs of the accident scene as evidence that the defendant had constructive notice of the parking lot in which the injured plaintiff fell. The injured plaintiff s testimony established that the photographs were taken six days after the accident and accurately depicted the scené on the day of the accident (see, Taylor v New York City Tr. Auth., *45848 NY2d 903; Batton v Elghanayan, 43 NY2d 898; see also, Farrar v Teicholz, 173 AD2d 674). Nor did the Supreme Court err in refusing to sever the liability and damages issues for separate trials (see, CPLR 603; 22 NYCRR 202.42; Kaufman v Eli Lilly & Co., 65 NY2d 449). Furthermore, the jury’s verdict did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]; Dopwell v City of New York, 227 AD2d 436).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Miller, Sullivan and McGinity, JJ., concur.